Citation Nr: 1453728	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a left foot cheilectomy (claimed as a bunionectomy).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty with the United States (U.S.) Army from January 1968 to March 1970 and from October 2001 to October 2003.  She also had service with U.S. Army Reserve.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In August 2013, the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes documents submitted in June 2014, which pertain to the right foot and are irrelevant to the issues on appeal.  The electronic folder in Virtual VA includes copy of the August 2013 hearing transcript.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease and herniated nucleus pulposus at the L4-L5 level were incurred during active duty service.

2.  The Veteran's left foot bunion clearly and unmistakably preexisted active duty service from October 2001 to October 2003; however, clear and unmistakable evidence does not demonstrate that the condition was not aggravated during active duty service from October 2001 to October 2003.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for lumbar spine degenerative disc disease with residuals of a herniated nucleus pulposus at the L4-L5 level have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for residuals of a left foot cheilectomy have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that her current low back and left foot problems were incurred during her second period of active duty.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in her favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id. at 1376-77.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Low Back Disorder

The Veteran asserts that she injured her back while exercising during her second period of active duty service and has continued to have back problems since that time.  See Board Hearing Transcript (Tr.) at 3.  Her service treatment records show that she injured her back while lifting weights in July 2002 and went to the emergency room at MacDill Air Force Base.  Subsequent records reflect complaints of low back pain and pain radiating down into her lower extremities.  In August 2002, magnetic resonance imaging (MRI) showed multilevel degenerative disc disease, most pronounced at the L4-L5 level where there was a left-sided protrusion and prominent canal stenosis.  In January 2003, a neurosurgeon reviewed the MRI and stated, "[b]asically she has broad-based disc herniation at the level of L4-5, and facet hypertrophy that combines to produced canal stenosis at that level."  The assessment was lumbar stenosis and lumbar spondylosis, which caused back and leg pain.  The physician stated that, because of the degree of stenosis, the Veteran would most likely require laminectomy for decompression.  The Veteran wanted to wait and the physician agreed.  It was recommended that she stay active, take non-steroidal anti-inflammatory medication, and maintain close follow-up.  Subsequent records show complaints of low back pain, and she was put on a physical profile

Following her second period of active duty, an August 2004 X-ray report noted that the Veteran had a history of herniated nucleus pulpous and chronic low back pain with normal X-ray findings.  An October 2004 Report of Medical Assessment indicates that her back went out twice since demobilization and that she took Percocet when it flared up.  It was also noted that she had chronic low back pain since the injury in July 2002.  During the August 2013 hearing, the Veteran testified that she did not have continued medical treatment for a number of years because she did not have adequate insurance.  See Board Hearing Tr. at 3-4.

The report of a May 2012 VA examination reflects a diagnosis of "lumbago."  Lumbago is pain in mid and lower back; a descriptive term not specifying a cause.  See Stedman's Medical Dictionary 1034 (27th ed. 2000).  The examiner noted that the August 2002 MRI showed degenerative disc disease and spinal stenosis, but that the condition was not chronic.  In a November 2012 addendum, the examiner noted that May 2012 X-rays of the lumbar spine showed degenerative disc disease at the L4-L5 level and mild generalized changes.  The examiner was asked to explain how degenerative disc disease, which was noted on the July 2002 MRI, was not a chronic disease.  She stated that there were no further complaints after 2002 and 2003 and that the 2004 X-ray of the lumbar spine was normal.  She explained that degenerative changes were a "wear and tear process" that is expected as we age.  Although the disc herniation was most likely due to injury, herniated discs can be relieved with treatment over time.  She noted that there were no further complaints or diagnosis of disc disease.  She stated that, although the May 2012 X-rays showed narrowing and the development of degenerative changes, these were not present at the time of the August 2004 X-ray.  Therefore, she concluded that there was no continuity of the symptomatic herniated disc condition.

A January 2013 X-ray of the Veteran's lumbar spine did show mild dextroconvex curvature with loss of disk height at L4-5 with vacuum-disk phenomenon.  It was noted that there was persistent back pain and/or radicular type symptoms and that a MRI should be considered.  

In this case, the Veteran's service treatment records do not include a physical examination report for re-entry into active service in October 2001.  Because there is no entrance examination report, a presumption of soundness at entry attaches. Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The evidence clearly shows that the Veteran injured her back in July 2002 and was diagnosed with degenerative disc disease and a disc protrusion at the L4-L5 level, which resulted in spinal stenosis at that level.  There is no question that this was incurred coincident with service, as it was shown on MRI and confirmed by a neurosurgeon in January 2003.  There is also no question that she currently has lumbar spine degenerative disc disease as shown on the May 2012 X-ray and specific findings of disc disease at the L4-L5 level as shown on the January 2013 X-ray.  

Although the May 2012 VA examiner essentially opined that the condition in service was not chronic, the Board does not find her opinion probative.  The examiner based her opinion on an inaccurate factual premise, namely that there were no continued complaints of back pain after 2002 and 2003.  However, medical records show complaints of ongoing chronic back pain in 2004, and the Veteran testified that she has had ongoing back problems since the 2002 injury.  The lack of contemporaneous medical evidence showing continuity of symptomatology does not make her statements less credible.  Moreover, to the extent the examiner based her opinion on the August 2004 X-ray findings showing a normal lumbar spine, the 2002 MRI findings are more probative because MRIs are more detailed than X-rays.  The Board also points out that the January 2003 neurosurgeon indicated that the Veteran's condition was severe enough to require surgery - if not at that time, in the near future - and needed to be closely followed.  The neurosurgeon's findings, along with the Veteran's continued complaints of low back pain, indicate that the condition was chronic rather than acute and transitory as the May 2012 VA examiner suggested.  Finally, the Board notes that, to the extent the Veteran's degenerative disc disease was caused by the normal aging process, the fact that the condition first manifested or was incurred coincident with active duty service is sufficient to grant service connection.  The condition need not be caused by service as the examiner seems to intimate.  

In summary, the Veteran's lumbar spine degenerative disc disease with residuals of a herniated nucleus pulposus at the L4-L5 level was incurred in service.  Therefore, service connection is warranted.


Residuals of a Left Foot Cheilectomy 

The Veteran testified that she began having foot problems during her first period of service, especially with the boots that she was required to wear and during marching.  See Board Hearing Tr. at 12.  She said that she went to a civilian doctor for cortisone shots in the mid-1980s and was not sure whether she had surgery or not.  Id. at 15, 21.    She stated that, when she went back into service, the boots started irritating her feet to the point where the bunions started protruding, requiring surgery.  Id. at 12.  She indicated that she continued to have problems with her big toe after the surgery.  Id. at 12, 22.  

The Veteran's service treatment records during her first period of active duty do not reflect any complaints, treatment, or diagnoses related to her feet.  At her January 1968 entrance examination and February 1970 separation examination, her feet were normal, and she denied having any foot trouble.  

The Veteran's U.S. Army Reserve records indicate that she later had a bunionectomy in May 1988; however, it is unclear which foot was affected.  A November 1989 Report of Medical Examination indicates that the Veteran had a bunionectomy of the left toe in March 1989; however, her feet were evaluated as normal.  A profile was recommended for running secondary to the bunionectomy.  In May 1990, she stated that she had surgery twice and was still having foot problems.  It was noted that she had post-surgical neuritis and advised to seek physical therapy.  An August 1997 X-ray of the left foot was normal.  

The Veteran's service treatment records during her second period of active duty reflect that she complained of a one month history of foot pain in March 2002.  It was noted that she had a history of bunionectomy, and the impression was tendonitis.  Subsequent records reflect that she received cortisone shots, but continued to experience foot pain.  In April 2003, she was referred to the podiatry clinic for bilateral bunions.  In May 2003, she complained of a painful bunion on her left foot, and a cheilectomy (shaving of the bone spur) was performed.  

Following her second period of active duty, records dated in April 2004 and October 2004 reflect that the Veteran continued to complain of foot pain.  

The report of a May 2012 VA examination reflects a diagnosis of hallux valgus (a bunion deformity).  The examiner opined that the condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by her active military service.  The examiner noted that the Veteran had a left bunionectomy in March 1988, that she had bilateral bunions in May 2003, and that a left bunionectomy was planned.  The examiner stated that there was no further documentation regarding a current left foot problem and no evidence of chronicity.  

As noted, because there was no entrance examination, the Veteran is presumed to have been in sound condition at the time she was mobilized to active duty in October 2001.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the condition preexisted service and clear and unmistakable evidence that the condition was not aggravated by service.  In this case, there is clear and unmistakable evidence that the Veteran had a left foot bunion prior to her second period of active duty.  The evidence indicates that this condition manifested in the mid-1980s and that the Veteran underwent a bunionectomy in 1988 or 1989.  Although she had some residual pain, the August 1997 X-ray of the left foot was normal.  In other words, the X-ray showed no hallux valgus deformity.  Four years later, the Veteran was mobilized, began wearing boots, and had increasing problems with her feet.  Bilateral bunions were noted, and she underwent a cheilectomy in May 2003.  She has continued to have pain since that time.  Based on the foregoing, the Board cannot conclude that there is clear and unmistakable evidence (undebatable) that the bunion deformity was not aggravated by her second period of active duty.  

The Board acknowledges the May 2012 VA examiner's opinion that the Veteran's bunion deformity was not clearly and unmistakably aggravated by service, but does not find it probative.  The examiner's opinion is based on an inaccurate factual premise.  In this regard, the examiner did not address the 1997 X-ray, which showed a normal left foot without evidence of a bunion deformity.  The examiner also does not account for or address the Veteran's lay statements about the worsening of the condition during service, subsequent surgery, and continued foot pain.  Finally, the examiner does not adequately explain her opinion in light of the May 2003 cheilectomy.  Logically, if a condition worsened to the point of requiring surgery during active duty, it would be difficult to state that it was not aggravated  and extremely difficult to conclude that it was clearly and unmistakably (undebatably) not aggravated.  

In summary, the evidence shows that the Veteran clearly and unmistakably had a bunion deformity that preexisted her second period of active duty; however, clear and unmistakable evidence does not demonstrate that the condition was not aggravated during her second period of active duty.  Therefore, service connection is warranted.  


ORDER

Service connection for lumbar spine degenerative disc disease with residuals of a herniated nucleus pulposus at the L4-L5 level is granted.

Service connection for residuals of a left foot cheilectomy is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


